Citation Nr: 0521620	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  00-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Evaluation of diabetes mellitus, currently rated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1994 to 
September 1998.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

In November 2003, the Board remanded the case to the agency 
of original jurisdiction (AOJ) for additional development.  
The case has been returned to the Board for further appellate 
review.  

The appellant was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

Diabetes mellitus requires more than daily injections of 
insulin and a restricted diet, and he has episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or frequent visits to a diabetic care 
provider, and complications to include diabetic 
gastroenteritis and nocturnal enuresis. 


CONCLUSION OF LAW

The criteria for a 100 percent rating for diabetes mellitus 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.119, Diagnostic Code 7913 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for diabetes mellitus.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
In June 2004, the AOJ assigned a 60 percent evaluation for 
the entire appeal period.  Accordingly, the issue is whether 
a rating in excess of 60 percent for diabetes mellitus is 
warranted at any time during the appeal period.  We conclude 
that the disability has not significantly changed and that a 
uniform rating is warranted.  

The appellant's diabetes mellitus is rated at 60 percent 
under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that 
code a 100 percent rating is warranted when the disability 
requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  In addition, a note 
following the rating criteria indicates that compensable 
complications from diabetes mellitus are evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications, however, 
are considered part of the diabetic process under Diagnostic 
Code 7913.

A longitudinal review of the medical record establishes that 
the appellant has diabetes mellitus with blood sugar readings 
that vary widely.  A December 2003 private treatment record 
notes significant problem with highs and lows.  The records, 
to include the private treatment records dated in July 2004, 
consistently show that the appellant requires injections of 
insulin and uses a pump.  In addition, the disability is 
productive of numerous complications.  In April 2002, urinary 
frequency and nocturia associated with diabetes mellitus were 
noted.  On VA examination in December 2002, notes that he was 
hospitalized yearly for diabetic gastroenteritis, and has 
nocturnal enuresis.  The evidence, to include the December 
2002 VA examination report, establishes that the appellant is 
on a restricted diet.  He has episodes of hypoglycemia, to 
include an episode in January 2000.  Private inpatient 
records, dated in July 2004, note diabetic ketoacidosis, and 
frequently sees his care provider.  

Given the longstanding complexity and fluctuations of the 
appellant's diabetes mellitus, the number of hospitalizations 
for complications related to diabetes, the frequency of his 
outpatient treatment, the blood sugar readings, and 
association complications that have not been separately 
rated, to include diabetic gastroenteritis, the Board finds 
that the weight of the pathology associated with the 
appellant's diabetes mellitus more nearly approximates the 
criteria for a 100 percent evaluation under Diagnostic Code 
7913.  

In reaching this determination, the Board notes that in June 
2002, the disorder was classified as uncontrolled, that he 
had urinary frequency and diabetic neuropathy.  In February 
2003, it was established that it was uncontrolled on the 
pump.  Similarly, in August 2004, it was reported that the 
diabetes was uncontrolled.  


ORDER

A 100 percent evaluation for diabetes mellitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


